DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099286 A1 (“Krikorian”) in view of US 2007/0204302 A1 (“Calzone”) in further view of US 2016/0173935 A1 (“Naik Raikar”). 
Regarding claim 1, Krikorian, discloses a place shifting device (personal broadcaster, e.g. see 100 in Fig. 1), in communication to receive video from a plurality of different sources of media (e.g. see personal media broadcaster 100 to receive an input video signal from a wide variety of A/V source devices 120, e.g. see paragraphs [0020], [0039]; Fig. 2 provides examples that are supported such as composite video input 210, S-video input 200, a coaxial cable input 250, etc., paragraph [0028], and similarly Fig. 3 illustrates input interface 305 for receiving variety of input types, see paragraph [0033]), the place shifting device comprising: a multiplexed channel transcoder configured to simultaneously receive a first video stream and a second video stream from first and second ones of the plurality of sources of media (e.g. see the digital video and audio from the A/V decoder 315 (received from input interface 305 in Fig. 3) is then sent to a processor 320 for further processing, e.g. see paragraph [0034]) and to transcode the simultaneously received first and second video streams into a single video stream (e.g. see the processor compresses the audio and video to a desired bit rate and the compressed audio and video are multiplexed into a single media stream together along with other user data such as close caption, tele-text, parental control, and Macrovision (note: the process of compressing to a desired bit rate (after decoding in 315) is a transcoding process), e.g. see at least paragraph [0035]; also see transcoding the media to a bit rate low enough for effective distribution, e.g. see at least paragraphs [0037], [0040]), wherein the single video stream has a variable output bitrate based upon an amount of bandwidth available to the place shifting device via a network connection (e.g. see processor 320 statically and/or dynamically adjusting compression bit rate depending on available network bandwidth, e.g. see at least paragraph [0035]), wherein the variable output bitrate is automatically adapted in real time (e.g. see real time, e.g. see at least paragraph [0057]) by the placeshifting device (e.g. see processor 320 statically and/or dynamically adjusting compression bit rate depending on available network bandwidth, e.g. see at least paragraph [0035])  in response changing conditions of the network connection (e.g. see optimization process for changing encoder settings because of variability of network bandwidth over time, e.g. see at least paragraphs [0055], [0057]); and a processor (e.g. see processor 320 in Fig. 3 receive and process commands (including selecting a particular channel) received from a client over the network interface 325, e.g. see paragraph [0035]) communicatively coupled to the communication system (e.g. see network interface 325 in Fig. 3 and home internet gateway 110 in Fig. 1) and the multiplexed channel transcoder (e.g. see processor 320 in Fig. 3 that multiplexes and transcodes as mapped above, e.g. see paragraphs [0035], [0037], [0040]; note although Fig. 3 illustrates only a single processor 320, a person having ordinary skill in the art would have no difficulty recognizing that it may include many sub-processors in order to simultaneously perform tasks for efficiency and for assigning specific task for specific sub-processor, e.g. one sub-processor is for receiving and processing commands for selecting a particular channel and another sub-processor is for multiplexing and transcoding), the processor configured to: determine the first or second one of the plurality of sources of media to supply the simultaneously received first and second video streams (e.g. see processor 320 in Fig. 3 receive and process commands (including selecting a particular channel) received from a client over the network interface 325, e.g. see paragraph [0035]), wherein the simultaneously received first and second video streams have fixed bit rates that are different from the variable output bitrate (e.g. see video clip on an on-network storage device 130 have bit rate of 800 kbps, e.g. see at least paragraph [0040]; thus in general, sources (e.g. see paragraphs [0028], [0033]) have fixed bit rates that are different to the dynamically adjusted compression bit rate (see paragraph [0035]); transcode, via the multiplexed channel transcoder, the simultaneously-received video from the determined source of media into the single video stream (e.g. see the processor compresses the audio and video to a desired bit rate and the compressed audio and video are multiplexed into a single media stream together along with other user data such as close caption, tele-text, parental control, and Macrovision (note: the process of compressing to a desired bit rate (after decoding in 315) is a transcoding process), e.g. see at least paragraph [0035]; also see transcoding the media to a bit rate low enough for effective distribution, e.g. see at least paragraphs [0037], [0040]); and transmit, via the communication system (e.g. see network interface 325 in Fig. 3 and home internet gateway 110 in Fig. 1), the single video stream having the variable output bitrate that is transcoded from the simultaneously-received video to a remote electronic device via the network connection so that the remote electronic device decodes the single video stream having the variable output bitrate to render the first or second imagery of the first or second video streams, respectively, to a viewer of the remote electronic device (clients, e.g. see at least remote clients 170 and local clients 150 in Fig. 1; obviously, the selected particular channel that is then multiplexed/transcoded into a single media stream is decoded at the remote client 170).   
Although Krikorian discloses a multiplexed channel transcoder configured to simultaneously receive a first video stream and a second video stream from first and second ones of the plurality of sources of media and to transcode the simultaneously received first and second video streams into a single video stream, it is noted Krikorian differs from the present invention in that it fails to particularly disclose a single video stream that comprises imagery from both the first and second video streams encoded into the single video stream. Further, although Krikorian discloses the processor configured to: determine the first or second one of the plurality of sources of media to supply the simultaneously received first and second video streams; transcode, via the multiplexed channel transcoder, the simultaneously-received video from the determined source of media into the single video stream; and transmit, via the communication system, the single video stream having the variable output bitrate that is transcoded from the simultaneously-received video to a remote electronic device via the network connection so that the remote electronic device decodes the single video stream having the variable output bitrate to render the imagery of the first or second video streams from the single video stream to a viewer of the remote electronic device, it is noted Krikorian differs from the present invention in that it fails to particularly disclose determine the first and second ones of the plurality of sources of media to supply the simultaneous video, transcode the simultaneously-received video from each of the determined at least two of the plurality of sources of media into the single video stream, wherein the transcoding comprises the place shifting device simultaneously adjusting fixed bit rates of the first and second video streams to arrive at the variable output bitrate of the single video stream, and wherein first imagery from the first video stream is presented in a first portion of the single video stream and second imagery form the second video stream is presented in a second portion of the single video stream; and a remote electronic device to simultaneously render the first and second the imagery of the first and second video streams, respectively, from the single video stream to a viewer of the remote electronic device. 
Calzone however, teaches determine the first and second ones (e.g. see the compositors 225 are configured to receive a selection of video sources from return path proxy 230 by a subscriber, e.g. see at least paragraph [0034]) of the plurality of sources of media (e.g. see video sources 205 and 210, e.g. see at least paragraph [0029]) to supply the simultaneous video (e.g. see single video mosaic stream for delivery to a subscriber, e.g. see paragraph [0035]); transcode the simultaneously-received video from each of the determined at least two of the plurality of sources of media into the single video stream (e.g. see the compositors 225 composite (i.e., select, combine, and if necessary, convert) the video streams comprising the personalized video mosaic into a single video mosaic stream (MPEG-2 or MPEG-4) for delivery to a subscriber, e.g. see paragraph [0035]; thus, it would be obvious to modify Krikorian to select more than one particular channel and to combine the selected video sources into a single (MPEG-2 or MPEG-4) video mosaic stream as taught by Calzone for delivery; therefore, Krikorian in view of Calzone teaches “a single video stream that comprises imagery from both the first and second video streams encoded into the single video stream”), and wherein first imagery from the first video stream is presented in a first portion of the single video stream and second imagery form the second video stream is presented in a second portion of the single video stream (e.g. see the compositors 225 composite (i.e., select, combine, and if necessary, convert) the video streams comprising the personalized video mosaic into a single video mosaic stream (MPEG-2 or MPEG-4) for delivery to a subscriber, e.g. see paragraph [0035]; in particular, paragraph [0041] teaches that the compositors combine the various video windows corresponding to the selected channels into a single output video stream); and a remote electronic device (e.g. see TV 120 in Fig. 1) to simultaneously render the first and second the imagery of the first and second video streams, respectively, from the single video stream to a viewer of the remote electronic device (e.g. see TV 120 in Fig. 1). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Krikorian and Calzone before him/her, to modify Krikorian with Calzone in order to provide video mosaic with content determined by subscriber.    
Further, Naik Raikar teaches wherein the transcoding comprises the place shifting device simultaneously adjusting fixed bit rates of the first and second video streams to arrive at the variable output bitrate of the single video stream (e.g. see the processor selects a resolution and a bit-rate for each of the selected channels based upon available bandwidth; for example, the channel the viewer selects to watch transmitted at a higher bit-rate, while the background channels being transmitted by the place-shifting device at a lower bit-rate, paragraph [0021], thus, it would be obvious for the single video stream that comprises imagery from both the first and second video streams, as taught by Krikorian in view of Calzone, to be outputted at different bitrates based on available bandwidth in view of Naik Raikar by transcoding and selecting for each first and second video streams a bit-rate based upon the available bandwidth); 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Krikorian, Calzone and Naik Raikar before him/her, to incorporate Naik Raikar into Krikorian as modified by Calzone in order to reduce the time required to switch to different bitrate/resolution to minimize start-up time and delay.
Regarding claim 2, although Krikorian discloses the single video stream, it is noted Krikorian differs from the present invention in that it fails to particularly disclose single video stream is a single MPEG video stream that encodes imagery simultaneously received from the first and second video streams in separate portions of each presentation frame. Calzone however, teaches single video stream is a single MPEG video stream that encodes imagery from the first and second video streams in separate portions of the presentation frames (e.g. see the compositors 225 composite (i.e., select, combine, and if necessary, convert) the video streams comprising the personalized video mosaic into a single video mosaic stream (MPEG-2 or MPEG-4) for delivery to a subscriber, e.g. see paragraph [0035]; in particular, paragraph [0041] teaches that the compositors combine the various video windows corresponding to the selected channels into a single output video stream; thus, the frames of the MPEG stream will have different portions for each selected video source). The motivation above in the rejection of claim 1 applies here. 
Regarding claim 3, Krikorian in view of Calzone further teaches wherein the determining of the first and second of the plurality of sources of media further comprises determining, by the processor at least two of the plurality of sources of media based upon a viewing history of a user of the remote electronic device (Calzone: e.g. see at least personalized video mosaic PVM channel list in Fig. 4). The motivation above in the rejection of claim 1 applies here.  
Regarding claim 4, although Krikorian discloses wherein the determining of the first or second of the plurality of sources of media further comprises determining, by the processor, the source of media based upon a channel guide (e.g. see EPG, e.g. see at least paragraphs [0139]-[0140]), it is noted Krikorian differs from the present invention in that it fails to particularly disclose wherein the determining of the first and second of the plurality of sources of media further comprises determining, by the processor, at least two of the plurality of sources of media. Calzone however, teaches wherein the determining of the first and second of the plurality of sources of media further comprises determining, by the processor, at least two of the plurality of sources of media (e.g. see the compositors 225 are configured to receive a selection of video sources from return path proxy 230 by a subscriber, e.g. see at least paragraph [0034]). The motivation above in the rejection of claim 1 applies here.
Regarding claim 5, although Krikorian in view of Calzone further teaches wherein determining of the first and second of the plurality of sources of media further comprises determining, by the processor, at least two of the plurality of sources of media based upon channels (Calzone: e.g. see the compositors 225 are configured to receive a selection of video sources from return path proxy 230 by a subscriber, e.g. see at least paragraph [0034]; also see e.g. see at least personalized video mosaic PVM channel list in Fig. 4), it is noted Krikorian differs from the present invention in that it fails to particularly disclose based upon trending channels. Naik Raikar however, teaches based upon trending channels (e.g. see current trending channels, paragraph [0022]).  The motivation above in the rejection of claim 1 applies here.
Regarding claim 6, Krikorian further discloses wherein the at least two of the plurality of sources includes at least four sources of media (e.g. see personal media broadcaster 100 to receive an input video signal from a wide variety of A/V source devices 120, e.g. see paragraphs [0020], [0039]; Fig. 2 provides examples that are supported such as composite video input 210, S-video input 200, a coaxial cable input 250, etc., paragraph [0028], and similarly Fig. 3 illustrates input interface 305 for receiving variety of input types, see paragraph [0033]).
Regarding claim 7, although Krikorian discloses wherein the multiplexed channel transcoder is further configured to transcode the first or second imagery from the first and second video streams (e.g. see the processor compresses the audio and video to a desired bit rate and the compressed audio and video are multiplexed into a single media stream together along with other user data such as close caption, tele-text, parental control, and Macrovision (note: the process of compressing to a desired bit rate (after decoding in 315) is a transcoding process), e.g. see at least paragraph [0035]; also see transcoding the media to a bit rate low enough for effective distribution, e.g. see at least paragraphs [0037], [0040]), it is noted Krikorian differs from the present invention in that it fails to particularly disclose to fixed positions within the single video stream. Calzone however, teaches to fixed positions within the single video stream (e.g. see the compositors 225 composite (i.e., select, combine, and if necessary, convert) the video streams comprising the personalized video mosaic into a single video mosaic stream (MPEG-2 or MPEG-4) for delivery to a subscriber, e.g. see paragraph [0035]; in particular, paragraph [0041] teaches that the compositors combine the various video windows corresponding to the selected channels into a single output video stream; thus, the frames of the MPEG stream will have different portions for each selected video source that corresponds to each video windows that are combined). The motivation above in the rejection of claim 1 applies here. 
Regarding claim 8, although Krikorian discloses wherein the multiplexed channel transcoder is further configured to transcode audio from first or second video streams into the single video stream (e.g. see the processor compresses the audio and video to a desired bit rate and the compressed audio and video are multiplexed into a single media stream together along with other user data such as close caption, tele-text, parental control, and Macrovision (note: the process of compressing to a desired bit rate (after decoding in 315) is a transcoding process), e.g. see at least paragraph [0035]; also see transcoding the media to a bit rate low enough for effective distribution, e.g. see at least paragraphs [0037], [0040]), it is noted Krikorian differs from the present invention in that it fails to particularly disclose first and second video streams. Calzone however, teaches wherein the multiplexed channel transcoder is further configured to transcode audio from first and second video streams into the single video stream (e.g. see audio, e.g. see at least paragraphs [0042], [0045], claim 5). The motivation above in the rejection of claim 1 applies here.  
Regarding newly added claims 21, 23, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.   
Claims 9-16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099286 A1 (“Krikorian”) in view of US 2007/0204302 A1 (“Calzone”) in further view of US 2016/0173935 A1 (“Naik Raikar”) in further view of US 2018/0160192 A1 (“Wu”). 
Regarding claim 9, although Krikorian discloses wherein the processor is further configured to transmit, via the communication system, separate audio channels for each of the first or second video streams to the remote electronic device (e.g. see processor compresses audio, e.g. see at least paragraph [0035], to transmit to client(s), e.g. see at least 150, 170 in Fig. 1), and although Krikorian in view of Calzone teaches to transmit audio channels for each of the first and second video streams to the remote electronic device (e.g. see audio, e.g. see at least paragraphs [0042], [0045], claim 5), it is noted Krikorian differs from the present invention in that it fails to particularly disclose to transmit separate audio channels. Wu however, teaches to transmit separate audio channels (Fig. 1 illustrates audio stream transmitted separately from the video, e.g. see at least paragraphs [0017], [0020]-[0021]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Krikorian, Calzone, Naik Raikar and Wu before him/her, to incorporate Wu into Krikorian as modified by Calzone and Naik Raikar in order to utilize network bandwidth and/or other resources with improved efficiency. 
Regarding claim 10, Krikorian discloses a method performed by a place shifting device (personal broadcaster, e.g. see 100 in Fig. 1), comprising: simultaneously receiving, by the place shifting device, a first video stream having a first fixed bit rate from a first media source and a second video stream having a second fixed bit rate from a second media source that is different from the first media source (e.g. see personal media broadcaster 100 to receive an input video signal from a wide variety of A/V source devices 120, e.g. see paragraphs [0020], [0039]; Fig. 2 provides examples that are supported such as composite video input 210, S-video input 200, a coaxial cable input 250, etc., paragraph [0028], and similarly Fig. 3 illustrates input interface 305 for receiving variety of input types, see paragraph [0033]; and also see video clip on an on-network storage device 130 have bit rate of 800 kbps, e.g. see at least paragraph [0040]; thus in general, sources (e.g. see paragraphs [0028], [0033]) have fixed bit rates that are different to the dynamically adjusted compression bit rate (see paragraph [0035]); selecting, by a processor (e.g. see processor 320 in Fig. 3 receive and process commands (including selecting a particular channel) received from a client over the network interface 325, e.g. see paragraph [0035]) communicatively coupled to the communication system (e.g. see network interface 325 in Fig. 3 and home internet gateway 110 in Fig. 1), the first or second media sources from a plurality of sources of media (e.g. see processor 320 in Fig. 3 receive and process commands (including selecting a particular channel) received from a client over the network interface 325, e.g. see paragraph [0035]); transcoding, by a multiplexed channel transcoder (e.g. see processor 320 in Fig. 3 that multiplexes and transcodes as mapped above, e.g. see paragraphs [0035], [0037], [0040]; note although Fig. 3 illustrates only a single processor 320, a person having ordinary skill in the art would have no difficulty recognizing that it may include many sub-processors in order to simultaneously perform tasks for efficiency and for assigning specific task for specific sub-processor, e.g. one sub-processor is for receiving and processing commands for selecting a particular channel and another sub-processor is for multiplexing and transcoding), the first and second video streams simultaneously received from the first and second media sources into a single MPEG video stream that comprises encoded video imagery comprising simultaneous video images extracted from the first or the second sources, wherein the transcoding comprises the place shifting device simultaneously adjusting bit rates of the video imagery extracted from the first or second video streams so that the single video stream has a desired third bitrate (e.g. see the processor compresses the audio and video to a desired bit rate and the compressed audio and video are multiplexed into a single media stream together along with other user data such as close caption, tele-text, parental control, and Macrovision (note: the process of compressing to a desired bit rate (after decoding in 315) is a transcoding process), e.g. see at least paragraph [0035]; also see transcoding the media to a bit rate low enough for effective distribution, e.g. see at least paragraphs [0037], [0040]), wherein the third bitrate is automatically adapted over time by the place shifting device based upon a fluctuating amount of bandwidth available (e.g. see optimization process for changing encoder settings because of variability of network bandwidth over time, e.g. see at least paragraphs [0055], [0057]; e.g. see real time, e.g. see at least paragraph [0057]) to the place shifting device via a network connection (e.g. see processor 320 statically and/or dynamically adjusting compression bit rate depending on available network bandwidth, e.g. see at least paragraph [0035]); and transmitting, via the communication system (e.g. see network interface 325 in Fig. 3 and home internet gateway 110 in Fig. 1), the single MPEG video stream at the third bitrate to a remote electronic device via the network connection having the fluctuating amount of bandwidth, wherein the remote electronic device decodes the single video stream at the third bitrate to thereby render the single video stream having encoded the video imagery from the first or second video source to a viewer of the remote electronic device (clients, e.g. see at least remote clients 170 and local clients 150 in Fig. 1; obviously, the selected particular channel that is then multiplexed/transcoded into a single media stream is decoded at the remote client 170).  
Although Krikorian discloses selecting, by the processor communicatively coupled to the communication system, the first or second media sources from a plurality of sources of media; transcoding, by the multiplexed channel transcoder, the first and second video streams simultaneously received from the first and second media sources into a single MPEG video stream that comprises encoded video imagery extracted from the first or the second sources, and transmitting, via the communication system, the single MPEG video stream at the third bitrate to a remote electronic device via the network connection having the fluctuating amount of bandwidth, wherein the remote electronic device decodes the single video stream at the third bitrate to thereby render the single video stream having the video imagery from the first or second video source to a viewer of the remote electronic device, it is noted Krikorian differs from the present invention in that it fails to particularly disclose selecting the first and second media sources from a plurality of sources of media, transcoding the first and second video streams simultaneously received from the first and second media sources into a single MPEG video stream that comprises video imagery extracted from both the first and the second sources, transcoding the first and second video streams simultaneously received from the first and second media sources into a single MPEG video stream that comprises encoded video imagery comprising simultaneous video images extracted from both the first and the second sources in first and second portions of the encoded video imagery, respectively, wherein the transcoding comprises the place shifting device simultaneously adjusting the first and second fixed bit rates of the video imagery extracted from the first and second video streams so that the single video stream has a desired third bitrate; and a remote electronic device to thereby render the single video stream having the encoded video imagery from both the first and second video sources to a viewer of the remote electronic device, wherein the simultaneous video images extracted from the first and second media sources are rendered to the viewer in first and second portions of a display. 
Calzone however, teaches selecting the first and second media sources (e.g. see the compositors 225 are configured to receive a selection of video sources from return path proxy 230 by a subscriber, e.g. see at least paragraph [0034], for delivery as single video mosaic stream, e.g. see paragraph [0035]) from a plurality of sources of media (e.g. see video sources 205 and 210, e.g. see at least paragraph [0029]), transcoding the first and second video streams simultaneously received from the first and second media sources into a single MPEG video stream that comprises encoded video imagery comprising simultaneous video images extracted from both the first and the second sources (e.g. see the compositors 225 composite (i.e., select, combine, and if necessary, convert) the video streams comprising the personalized video mosaic into a single video mosaic stream (MPEG-2 or MPEG-4) for delivery to a subscriber, e.g. see paragraph [0035]; thus, it would be obvious to modify Krikorian to select more than one particular channel and to combine the selected video sources into a single (MPEG-2 or MPEG-4) video mosaic stream as taught by Calzone for delivery; therefore, Krikorian in view of Calzone teaches “a single video stream that comprises imagery from both the first and second video streams encoded into the single video stream”) in first and second portions of the encoded video imagery, respectively (e.g. see the compositors 225 composite (i.e., select, combine, and if necessary, convert) the video streams comprising the personalized video mosaic into a single video mosaic stream (MPEG-2 or MPEG-4) for delivery to a subscriber, e.g. see paragraph [0035]; in particular, paragraph [0041] teaches that the compositors combine the various video windows corresponding to the selected channels into a single output video stream), and a remote electronic device (e.g. see TV 120 in Fig. 1) to thereby render the single video stream having the encoded video imagery from both the first and second video sources to a viewer of the remote electronic device (e.g. see TV 120 in Fig. 1), wherein the simultaneous video images extracted from the first and second media sources are rendered to the viewer in first and second portions of a display (e.g. see television screen display of a video mosaic in Fig. 6 for displaying a personalized video mosaic).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Krikorian and Calzone before him/her, to modify Krikorian with Calzone in order to provide video mosaic with content determined by subscriber.    
Further, Naik Raikar teaches wherein the transcoding comprises the place shifting device simultaneously adjusting the first and second fixed bit rates of the video imagery extracted from the first and second video streams so that the single video stream has a desired third bitrate (e.g. see the processor selects a resolution and a bit-rate for each of the selected channels based upon available bandwidth; for example, the channel the viewer selects to watch transmitted at a higher bit-rate, while the background channels being transmitted by the place-shifting device at a lower bit-rate, paragraph [0021], thus, it would be obvious for the single video stream that comprises imagery from both the first and second video streams, as taught by Krikorian in view of Calzone, to be outputted at different bitrates based on available bandwidth in view of Naik Raikar by transcoding and selecting for each first and second video streams a bit-rate based upon the available bandwidth).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Krikorian, Calzone and Naik Raikar before him/her, to incorporate Naik Raikar into Krikorian as modified by Calzone in order to reduce the time required to switch to different bitrate/resolution to minimize start-up time and delay.
Lastly, although Krikorian discloses wherein the transmitting further comprises transmitting, via the communication system, separate audio channels for each of the first or second video streams to the remote electronic device (e.g. see processor compresses audio, e.g. see at least paragraph [0035], to transmit to client(s), e.g. see at least 150, 170 in Fig. 1), and although Krikorian in view of Calzone teaches transmitting audio channels for each of the first and second video streams to the remote electronic device (e.g. see audio, e.g. see at least paragraphs [0042], [0045], claim 5), it is noted Krikorian differs from the present invention in that it fails to particularly disclose transmitting separate audio channels.
Wu however, teaches transmitting separate audio channels (Fig. 1 illustrates audio stream transmitted separately from the video, e.g. see at least paragraphs [0017], [0020]-[0021]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Krikorian, Calzone, Naik Raikar and Wu before him/her, to incorporate Wu into Krikorian as modified by Calzone and Naik Raikar in order to utilize network bandwidth and/or other resources with improved efficiency. 
Regarding claim 11, although Krikorian wherein the selecting further comprises, receiving, by the processor via the communication system, the selection of the first or second media sources from the remote electronic device (e.g. see processor 320 in Fig. 3 receive and process commands (including selecting a particular channel) received from a client over the network interface 325, e.g. see paragraph [0035]), it is noted Krikorian differs from the present invention in that it fails to particularly disclose wherein the selecting further comprises, receiving, by the processor via the communication system, the selection of the first and second media sources from the remote electronic device. Calzone however, teaches wherein the selecting further comprises, receiving, by the processor via the communication system, the selection of the first and second media sources from the remote electronic device (e.g. see the compositors 225 are configured to receive a selection of video sources from return path proxy 230 by a subscriber, e.g. see at least paragraph [0034]). The motivation above in the rejection of claim 1 applies here. 
Regarding claim 16, although Krikorian discloses wherein the transcoding further comprises transcoding each of the first and second media sources (e.g. see the processor compresses the audio and video (see MPEG-4) to a desired bit rate and the compressed audio and video are multiplexed into a single media stream together along with other user data such as close caption, tele-text, parental control, and Macrovision (note: the process of compressing to a desired bit rate (after decoding in 315) is a transcoding process), e.g. see at least paragraph [0035]; also see transcoding the media to a bit rate low enough for effective distribution, e.g. see at least paragraphs [0037], [0040]), it is noted Krikorian differs from the present invention in that it fails to particularly disclose to the first and second locations within each presentation frame of the single MPEG video stream. Calzone however, teaches to the first and second locations within each presentation frame of the single MPEG video stream (e.g. see the compositors 225 composite (i.e., select, combine, and if necessary, convert) the video streams comprising the personalized video mosaic into a single video mosaic stream (MPEG-2 or MPEG-4) for delivery to a subscriber, e.g. see paragraph [0035]; in particular, paragraph [0041] teaches that the compositors combine the various video windows corresponding to the selected channels into a single output video stream; thus, the frames of the MPEG stream will have different portions for each selected video source that corresponds to each video windows that are combined). The motivation above in the rejection of claim 1 applies here.  
	Regarding claims 12-15, 22, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.   
Response to Arguments
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive.
Applicant asserts on pages 8-9 of the Remarks that Calzone does not teach that imagery from both of the input streams is encoded into separate portions of the output stream because Calzone’s “single video mosaic stream” is not the same as “single video stream”. 
However, the examiner respectfully disagrees. It is noted that the rejection above has been clarified in order to illustrate that the claims remain unpatentable over the cited prior art. At least paragraph [0041] of Calzone clarifies that the compositors combine the various video windows corresponding to the selected channels into a “single output video stream”. Thus, contrary to the applicant’s interpretation of Calzone, it is respectfully noted that the content from multiple sources in the single video mosaic stream of Calzone is not delivered as separate streams but first scaled then combined into the “single output video stream.” 
The process of scaling and combining to deliver a plurality of sources using a single composed frame is well-known in the art by the way. In addition to Calzone, US 2015/0130897 A1 (“D’ Amato”) and US 9877046 B2 (“Tourapis”) are provided in the form 892 as two of many other examples in the art. The examiner does not additionally apply D’ Amato and/or Tourapis with the applied art in the above rejection because the applied art especially Calzone, for these limitations, are enough to show obviousness in the broadest reasonable sense. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D’ Amato, US 2015/0130897 A1, discloses method for generating, transporting and reconstructing a stereoscopic video stream
Tourapis et al., US 9877046 B2, discloses coding and decoding of interleaved image data
Lucas, US 2011/0099571 Al, discloses a method for determining whether live media content or time-shifted media content e.g. textual content, is received at e.g. desktop computer, involves receiving schedule information, and determining that media content is time-shifted content 
Sharif-Ahmadi et al., US 2013/0024901 A1, discloses a system for processing multi-media content, has serving node that receives multi-media content and reformats content for displaying content on user devices selected by user
Marlatt et al., US 2015/0201198 Al, discloses a method for encoding sourcevideo i.e. live stream, on e.g. laptop computer, involves encoding source frame of source video by computing system to form virtual frames, and transmitting container frame over network by computing system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.      


/Francis Geroleo/Primary Examiner, Art Unit 2485